ORDER
PER CURIAM.
Kenneth Taylor (“Movant”) appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Mov-ant claims the motion court erred in denying his motion for post-conviction relief because there was an insufficient factual basis to establish the element of first-degree assault of a law official that requires the assailant intended to cause serious physical injury. We find that Movant’s claims are refuted by the record and affirm the motion court’s ruling.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).